Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8-10, 12, 17, 19, 21, 23, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett US 2015/0131955.
As for claim 1, Bennett discloses a side-emitting light guide (see Fig 1a), comprising: a light-guiding fiber 10 configured as a side-emitting fiber so that light guided in the light-guiding fiber is scattered out along a longitudinal direction in a distributed manner (light diffusing fiber 40, Fig 1a, paragraph 0028, 0039); a tube surrounding the light-guiding fiber, wherein the tube light-scattering and translucent so that the light emitted from the light-guiding fiber traverses the tube with scattering; and a cladding 30 surrounding the tube, wherein the tube and the cladding are made of plastic (cladding is a polymer material, paragraph 0035). 
As for claim 3, Bennett further comprising a fiber bundle with a plurality of the light-guiding fiber, the tube surrounding the fiber bundle (paragraph 0009). 
As for claim 8, Bennett discloses that the tube (outside) has a wall thickness that is less than 200 micrometers (paragraph 0037).

As for claim 10, Bennet further comprising the light-guiding fiber has a fiber core 10 surrounded by a fiber sheath 20 and 30, see Fig 1, wherein the fiber core has a higher index of refraction than the fiber sheath (N2 and N3 which are the sheath has a refractive index less than N1, which is the core, paragraph 0028, 31, 33, 34), and wherein the light-guiding fiber comprises a feature selected from a group consisting of: a light-scattering interior element extending in the fiber core in a longitudinal direction of the light-guiding fiber;light-scattering elements at an interface between the fiber core and the fiber sheath; a scattering region comprising scattering centers present at least partially or in sections at an interface between the fiber core and the fiber sheath;light-scattering elements distributed in the fiber core; light-scattering elements distributed in the fiber sheath; and any combinations thereof (see Figure 1C and paragraphs 0032-0038 regarding the scattering elements and their locations).

As for claim 17, Bennett teaches a side emitter but is silent to the light-guiding fiber has an angular distribution of emitted light, in which, for a asymmetry A=(I.sub.45.degree.-I.sub.135.degree.)/(I.sub.45.degree.+I.sub.- 135.degree.) for a luminous intensity I.sub.45.degree. of light emitted at an angle of 45.degree. to a light-guiding direction and for a luminous intensity I.sub.135.degree. of light emitted at an angle of 135.degree. to the light-guiding direction, the following applies: A<0.1.  Regarding the distribution of light, It would have been obvious for one having ordinary skill in the art to modify the emitted light as described above to achieve a desired luminous output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
As for claim 19, Bennett further comprising a feature selected from a group consisting of: the light-guiding fiber having an elongated optical-effect portion joined to the cladding and extending along a longitudinal direction of the light-guiding fiber, wherein the elongated optical-effect portion influences emitted light in a manner selected from a group consisting of color, brightness, and direction of emission (scattering elements that have an effect on the brightness and or direction of emission, paragraph 0008, 0034); the light-guiding fiber having an elongated optical-effect portion recessed in the cladding and extending along a longitudinal direction of the light-guiding fiber, wherein the elongated optical-effect portion influences emitted light in a manner selected from a group consisting of color, brightness, and direction of emission; the 
As for claim 21, Bennett further comprising an inner elongated part surrounded by the cladding (portion 10, surrounded by 20 and 30), wherein the inner elongated part guides light by in-coupling at one end of the light-guiding fiber (see 1 Figure 1) and directs the light toward an outside by scattering or refraction laterally out of the inner elongated part through the cladding so that the inner elongated part, as viewed through the cladding, appears as a linear or thread-shaped shining element (see linear appearance in Fig 1a), wherein the inner elongated part has a layer that surrounds the inner elongated part between the inner elongated part and the cladding and has an index of refraction that is lower than an index of refraction of the cladding (N2 and N3 which are the sheath/cladding layers have a refractive index less than N1, which is the core, paragraphs 0028, 31, 33, 34).
As for claim 23, see above for the side-emitting light guide of claim 1, Bennett further teaches a light source comprising a light emitter optically coupled to one end of the side-emitting light guide (see incident light 1 that is input into the end of the light guide, paragraph 0039, Fig 1a; it is inherent that there is a source that emits the light, though not shown).
As for claim 24, Bennett teaches a method for producing a side-emitting light guide, comprising: arranging a light-guiding, side-emitting fiber in a tube (see 10, Fig 1), .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Delmar US 2007/0189031.
As for claims 2 and 4, Bennett fails to teach or disclose the light-guiding fiber is carried loosely in the tube (claim 2) and the fiber bundle is carried loosely in the tube (claim 4). Delmar teaches a light-guiding fiber that is carried loosely in a tube and a fiber bundle carried loosely in the tube (see paragraph 0039). It would have been obvious for one having ordinary skill in the art to look to the teachings of Delmar and utilize a loose configuration for the tube with respect to the fiber and/or bundle where having a loose fitting configuration is desired. One would have been motivated to utilize the loose configuration since loosely held fibers are preferred because they are easier to position and result in a more flexible bundle (see 0039 Delmar).
s 5, 7, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett.
As for claim 5, Bennett is silent to the fiber bundle has a cross-sectional area in a range of 0.19 mm.sup.2 to 19.7 mm.sup.2 and/or the fiber bundle has a diameter in a range of 0.5 mm to 5 mm. It would have been obvious for one having ordinary skill in the art to make the cross-sectional area in a range of 0.19 mm.sup.2 to 19.7 mm.sup.2 and/or the fiber bundle has a diameter in a range of 0.5 mm to 5 mm, the since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
As for claim 7, Bennett discloses that the tube has a wall thickness that is smaller by at least a factor of five than an outer diameter of the cladding (tube 30 may be 1 micrometer, paragraph 0037; cladding layer 20 may be up to 100 micrometers, see paragraph 0032); Bennet fails to teach the outer diameter of the cladding is at least 1 millimeter; however, it would have been obvious for one having ordinary skill in the art to have the outer diameter of the cladding is at least 1 millimeter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to modify the diameter of the layer to achieve a desired, alternate light guide thickness.
As for claim 22, Bennett discloses the device as discussed above but is silent to a first ratio of a diameter (D.sub.6) of the inner elongated part to a diameter (D.sub.9) of the layer, wherein, for the first ratio, the following applies (see claim text for equation) .
Claims 6 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Dykaar US 2017/0184772.
As for claims 6 and 11, Bennett fails to teach the tube is plastic tube shrunk around the fiber light guiding fiber bundle at least partially or at least in sections. Dykaar teaches a plastic heat shrink tubing for a fiber optic device (paragraph 0011). It would have been obvious for one having ordinary skill in the art to utilize the heat shrinking plastic tube for the fiber/fiber bundle to provide an improved diffusing cover for the 
As for claim 16, Bennett fails to specifically recite a light loss caused by bending the light-guiding fiber to a bending radius of 21 mm that is less than 0.1 times a total luminous intensity carried in the light-guiding fiber per winding of the light-guiding fiber; and/or a light loss caused by bending the light-guiding fiber to a bending radius of 12 mm that is less than 0.3 times a total luminous intensity carried in the light-guiding fiber per winding of the light-guiding fiber. However, light loss caused by bending the fiber is considered a results effective variable, i.e. a variable which achieves a recognized result, as the bending impacts how much light is lost, and thus finding the optimum or workable range can be considered routine experimentation per In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device such that a light loss caused by bending the light-guiding fiber to a bending radius of 21 mm that is less than 0.1 times a total luminous intensity carried in the light-guiding fiber per winding of the light-guiding fiber since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). One would have been motivated to do so to reduce light loss in Bennett.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Sugiyama US PAT 6169836.
.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett, Sugiyama, and further in view of Shah US 2017/0312117.
As for claim 14, Bennett and Sugiyama fail to teach the polymer blend comprises polymethyl methacrylate and thermoplastic polyurethane. Shah teaches a blend using PMMA and thermoplastic elastomer (paragraph 0195).  It would have been obvious for one having ordinary skill in the art to utilize the polymer blend taught by Shay with of Sugiyama to provide a suitable alternative material.  One would have been motivated to make this modification to provide a material with desirable density and tensile strength properties for Sugiyama.
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Schultheis US 2015/0049994.
As for claim 15, Bennett fails to teach the plastic of the cladding comprises an additive substance selected from a group consisting of a UV stabilizer, an impact-strength modifier, a flame retardant, and combinations thereof.  Schultheis teaches a flame retardant additive substance (paragraph 0089). It would have been obvious for one having ordinary skill in the art to utilize the flame retardant substance of Schultheis 
As for claim 20, Bennett fails to teach a gap between the tube and the cladding, wherein the gap comprises a fluid or gas.  Schultheis teaches a gap between the tube and the cladding, wherein the gap comprises a fluid or gas (paragraph 0022).  It would have been obvious for one having ordinary skill in the art to utilize the air gap layer of Schultheis in Bennett to achieve a desired optical or heat-transfer effect. One would have been motivated to make this combination where including an air gap is desired for optical or heat-dispersing effects in Bennett.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Guillermo US 2008/0025039.
As for claim 18, Bennett fails to teach the cladding has a fastening element and/or a channel that extends axially along the light-guiding fiber. Guillermo teaches the cladding has a fastening element and/or a channel that extends axially along the light-guiding fiber (flexible seam with complimentary fastener along open edge of housing, paragraph 0032). It would have been obvious for one having ordinary skill in the art to utilize the fastener of Guillermo with Bennett to provide fastening means to allow the device to be attached to other components. One would have been motivated to make this combination to allow attaching the device of Bennett to other components.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875